DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 21 April 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James Reid on 23 June 2022.
The application has been amended as follows:
Claim 1 has been amended as follows:
A compressor diffuser for a gas turbine engine having a center axis, the compressor diffuser comprising: a plurality of diffuser pipes, one or more diffuser pipes of the plurality of diffuser pipes having a tubular body defining a pipe center axis and a flow passage extending through the tubular body, the tubular body including a first portion extending in a generally radial direction relative to the center axis and from an inlet of the tubular body, a second portion extending in a generally axial direction relative to the center axis and terminating at a pipe outlet, and a bend portion fluidly linking the first portion and the second portion, a stiffening rib extending outwardly from an outer surface of the first portion of the tubular body at an axial position along the first portion, the stiffening rib disposed wherein the stiffening rib overlays a rib portion of an inner surface of the first portion of the tubular body at the axial position, the rib portion being uninterrupted and free of any flow-modifying projections into the flow passage.  
Claim 14 has been amended as follows:
A diffuser pipe for a centrifugal compressor of a gas turbine engine, the diffuser pipe comprising: a tubular body defining a pipe center axis and a flow passage extending through the tubular body rib portion of [[the]]an inner surface of the [[first]]rib portion of the tubular body, the [[first]] rib portion of the inner surface spaced a distance from the pipe center axis, a [[second]] non-rib portion of the inner surface in the cross-sectional plane is spaced circumferentially from the [[first]] rib portion relative to the pipe center axis, the rib-portion and the non-rib portion forming the inner surface of the flow passage, the [[section]]non-rib portion of the inner surface in the cross-sectional plane is spaced the same distance from the pipe center axis as the [[first]] rib portion.
Claim 20 has been amended as follows:
A method of reinforcing a diffuser pipe of a centrifugal compressor of a gas turbine engine, the diffuser pipe comprising: a tubular body defining a pipe center axis and a flow passage extending through the tubular body, the tubular body including a first portion extending in a first direction from an inlet of the tubular body, a second portion extending in a second direction transverse to the first direction and terminating at a pipe outlet, and a bend portion fluidly linking the first portion and the second portion, the method comprising: providing a stiffening rib extending outwardly from an outer surface of an upstream portion of the diffuser pipe at an axial position adjacent to an inlet of the diffuser pipe, only the first portion of the tubular body having the stiffening rib, the stiffening rib disposed wherein the stiffening rib overlays a rib portion of an inner surface of the upstream portion of the diffuser pipe at the axial position, the rib portion being uninterrupted and free of any flow-modifying projections into the flow passage.
Allowable Subject Matter
Claims 1-12  and 14-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art does not teach in combination with the other limitations of the independent claims “the tubular body including a first portion extending in a generally radial direction relative to the center axis and from an inlet of the tubular body, a second portion extending in a generally axial direction relative to the center axis and terminating at a pipe outlet, and a bend portion fluidly linking the first portion and the second portion, a stiffening rib extending outwardly from an outer surface of the first portion of the tubular body at an axial position along the first portion, the stiffening rib disposed on the outer surface within the first portion of the tubular body, wherein the stiffening rib overlays a rib portion of an inner surface of the first portion of the tubular body at the axial position, the rib portion being uninterrupted and free of any flow-modifying projections into the flow passage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.O./Examiner, Art Unit 3741  

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741